Citation Nr: 1343460	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  07-40 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for a right foot disorder. 

2. Entitlement to service connection for a left foot disorder. 



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION


The Veteran had active duty from April 1974 to February 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

In October 2011, the Board remanded the claim to the Appeals Management Center (AMC) for additional development. 

In the October 2011 remand, the Board mentioned that in a March 2011 statement, the Veteran had raised a claim for an increased rating for his bilateral hearing loss. The claim was referred back since it had not been adjudicated by the Agency of Original Jurisdiction (AOJ). Review of the record does show that any action on the claim, therefore, the claim of an increased rating for bilateral hearing loss is again referred to the AOJ for appropriate action. 

The appeal is REMANDED to the RO via the AMC, in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in adjudication of the Veteran's claims, but the record is not ready for appellate review as additional development is required. 

As mentioned in the Introduction, the Board remanded the claims in October 2011, to address the relationship, if any, between the Veteran's current foot disabilities and documented in-service foot problems. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). It was noted by the Board that during service the Veteran had received treatment for foot blisters, that he was afforded a shoe insole, and that metatarsalagia had been diagnosed. Service foot X-rays were negative. Post-service records revealed the Veteran's complaints of right foot pain with reported degenerative changes. 

Among the development requested by the Board was that an examiner determine all of the Veteran's feet disorders. The examiner was also to opine as to whether each right or left foot disorder was caused by military service; and whether arthritis of the either foot manifested to a compensable degree in the first year post-service. Comment was also requested concerning the Veteran's lay statements regarding how his bilateral foot disorder was caused by wearing narrow boots during service, including on a 12 mile march; the service documentation of foot problems; and post-service foot symptoms, including pain, redness, and swelling. 

In December 2011, a VA medical examination of the feet was performed. The examiner noted "other foot conditions, bilateral plantar fasciitis, bilateral metatarsus adductus." It was also reported that the Veteran had or had had hallux valgus, but without symptoms. Diagnostic testing showed degenerative or traumatic arthritis in multiple joints of both feet. The examiner opined that the claimed condition was less likely than not due to inservice injury or event. In the rationale, it was stated that radiographic evidence of degenerative arthritis in both feet was more likely related to chronic obesity than wearing tight boots in service and likely developed more recently. It was stated that metatarsus adductus was not a result of shoe wear but a congenital foot deformity. 

While the examination report addresses the Veteran's degenerative changes of the feet, as related to his military service, it does not speak to the bilateral plantar fasciitis, a foot disorder that was diagnosed, and its relationship if any, to the Veteran's military service. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting, inter alia, that where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated). Additionally, congenital or developmental defects are not diseases or injuries within the meaning of applicable legislation. 38 C.F.R. § 3.303(c) (2013). However, service connection may be granted for defects of congenital, developmental or familial origin if the defect was subject to a superimposed disease or injury during service. VAOPGCPREC 82-90 (1990), 55 Fed. Reg. 45711 (1990). Whether the diagnosed congenital metatarsus adductus was subject to any superimposed disease or injury should also be addressed. 

The Board finds that the December 2011 VA examination report is inadequate. See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated) and Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination for a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided). Consequently, there has not been compliance with the Board's October 2011 remand directives, in turn necessitating another remand of these claims. See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 

Accordingly, the case is REMANDED for the following action:


1. Return the claims file to the VA examiner that evaluated the Veteran's feet in December 2011 for an addendum to that examination report. If, for whatever reason, this examiner is no longer available or able to provide additional comment (a supplemental or addendum opinion), then obtain this necessary additional comment from someone else equally qualified. In this eventuality, it may be necessary to have the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed or, instead, this requested additional medical comment can be provided just with review of the claims file. If the new examiner believes another examination is necessary, schedule another VA examination. 

A). The examiner is requested to determine the likelihood (very likely, as likely as not, or unlikely) that the diagnosed bilateral plantar fasciitis had its onset during service or is otherwise related or attributable to any event or incident of his service. 

B). The examiner is then requested to determine if the diagnosed congenital metatarsus adductus was the subject of any superimposed disease or injury sustained during the Veteran's military service. 

To facilitate making these important determinations, the claims file, including a complete copy of this REMAND, must be made available to and reviewed by the examiner for the pertinent medical and other history. 

All necessary diagnostic testing and evaluation should be performed in the event that a new examination is warranted. 

It is also essential the examiner provide a comprehensive report including discussion of the underlying medical rationale for all opinions expressed and conclusions reached, if necessary citing to specific evidence in the file. 

2. Ensure the opinions provided by the VA examiner are responsive to the questions posed. If not, then take corrective action. 38 C.F.R. § 4.2 (2013). See also Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error as a matter of law in failing to ensure this compliance). 

3. Then readjudicate the claims for service connection for right and left foot disorders in light of this and all other additional evidence. If these claims continue to be denied, send the Veteran and his representative another supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of any denied claim. 



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013). 



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013).

